Judge RUSSEL
dissenting.
1 22 The legislature has declared that sentences for certain second degree assaults "shall run consecutively with any sentences being served by the offender." $ 18-8-208(1)(f), C.R.S.2011. This case turns on the meaning of the phrase "with any sentences being served."
4[ 23 I think this phrase means just what it says-"with any sentences being served" (emphasis added). In my view, the statute requires the court to impose a consecutive sentence if, at the time of sentencing, the defendant has another term to serve. (Obviously, the majority and I agree that a court cannot impose consecutive sentences if the defendant has but one term to serve.)
124 The majority interprets this phrase differently. In its view, the statute requires a consecutive sentence only if, at the time of the assault, the offender (1) was serving a sentence that is still in effect at the time of sentencing, or (2) was held for misconduct that resulted in a sentence still in effect at the time of sentencing.
4 25 I think my interpretation is better for two reasons:
1. It is more faithful to the statutory text. Although other statutes contain the kinds of limitations that the majority recognizes here, the second degree assault statute does not. Compare § 18-8-209(1), C.R.S.2011 (sentence for escape "shall run consecutively and not concurrently with any sentence which the offender was serving at the time of the conduct prohibited by those see-tions"), with § 18-8-208(1)(f) (sentence for second degree assault "shall run consecutively with any sentences being served by the offender"). Courts should avoid adding limitations that do not appear in the statutory text. See Turbyne v. People, 151 P.3d 563, 567 (Colo.2007) ("We do not add words to the statute or subtract words from it.")1
It better serves the statute's underlying purpose. The legislature intended to discourage assaults against peace officers, firefighters, and other official actors. -It sought to do this by requiring sentences for such assaults to be served in addition to other sentences that an offender may be serving. Under my interpretation, the statute's deterrent effect is more robust.
26 I recognize that, under my interpretation, the result in certain cases could depend on the order of the defendants' sentencing hearings. But I am not persuaded that the possibility of differing treatment creates an insurmountable equal protection problem. More importantly, I do not think that my interpretation should be rejected over this concern because I believe that the same concern exists under the majority's view.2
11 27 Indeed, I wonder whether, as a consequence of the majority's interpretation, such a result occurred here. Although the record is unclear, it is possible that defendant was in *303custody for the first assault when he committed the second assault. If so, under the majority's interpretation, the result here depends solely on the order in which the sentences were imposed: consecutive sentences would have been required if defendant had been sentenced first for the first assault; but consecutive sentences are not required because defendant was sentenced first for the second assault. In my view, this is not the "just and reasonable result" that the legislature is presumed to have intended. See People v. Gallegos, 946 P.2d 946, 951 (Colo.1997).
{28 I think that the trial court properly applied section 18-8-203(1)(f) in sentencing defendant to a consecutive term. I would affirm the court's order and therefore respectfully dissent.

. The majority notes that the attempted escape statute contains the language at issue here-"any sentences being served by the offender." See § 18-8-208.1, C.R.S.2011. And it suggests that this language should mean the same thing in both the second degree assault and attempted escape statutes. I agree, but I fail to see why my interpretation cannol apply in both instances. Unlike the majority, I think my interpretation squares with the holding in People v. Andrews, 855 P.2d 3, 4-5 (Colo.App.1992), aff'd, 871 P.2d 1199 (Colo.1994).


. Consider this scenario. While in custody on burglary charges, Fred assaults a guard. He is convicted of burglary and, later, is convicted of assault. Under the majority's interpretation, the result could depend on the order of Fred's sentencing hearings:
® If Fred is sentenced for the burglary first, the court will be required to impose a consecutive sentence for assault. § 18-3-203(1)({); People v. Benavidez, 222 P.3d 391, 393-94 (Colo.App.2009).
If Fred is sentenced for the assault first, the court cannot impose a mandatory consecutive sentence under section 18-3-203(1)(f. This is true because, at the first sentencing hearing, Fred has no other term to serve. See People v. Flower, 644 P.2d 64, 65-66 (Colo.App.1981), aff'd, 658 P.2d 266 (Colo. 1983). And though the court will have discretion to impose a consecutive sentence for the burglary, such a sentence is not required.